Case: 12-12729     Date Filed: 01/30/2013         Page: 1 of 4

                                                                 [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-12729
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:11-cv-00040-JRK


DERRICK L. HARRIS,

                                                                   Plaintiff-Appellant,


                                       versus


COMMISSIONER OF SOCIAL SECURITY,

                       lllllllllllllllllllllllllllllllllll        Defendant-Appellee.


                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________
                           (January 30, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-12729       Date Filed: 01/30/2013      Page: 2 of 4

       Derrick L. Harris appeals the district court’s order affirming the

Commissioner’s denial of his application for Supplemental Security Insurance

(SSI) benefits. The Administrative Law Judge (ALJ) concluded Harris did not

meet the requirements of Listing 12.05 for mental retardation based on his level of

adaptive functioning and his second set of IQ test scores. The ALJ determined

Harris functioned at an intellectual level that was higher than a mentally retarded

individual, and found he was not disabled for purposes of eligibility for benefits

under the Social Security Act. After review, we affirm.1

       Eligibility for disability insurance benefits requires that the claimant is

under a disability. 42 U.S.C. § 423(a)(1)(E). To determine whether a claimant is

disabled, the Social Security Administration (SSA) applies a 5-step sequential

evaluation. 20 C.F.R. § 404.1520(a). The third step requires an analysis of

whether the claimant has such an impairment that meets or equals a Listing and

meets the duration requirements. 20 C.F.R. § 404.1520(a)(4). If the claimant

satisfies one of the listed impairments under the third step, then he is considered

disabled, and analysis does not continue on to the latter considerations. McDaniel


       1
          In a Social Security appeal, we must determine whether the ALJ’s decision is supported
by substantial evidence and based upon proper legal standards. See Winschel v. Comm’r of Soc.
Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). So long as the decision is supported by substantial
evidence, we must defer to the ALJ’s decision even if the evidence may preponderate against it.
See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).

                                               2
              Case: 12-12729     Date Filed: 01/30/2013    Page: 3 of 4

v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). The claimant has the burden of

proving his impairment meets or equals a listed impairment. Barron v. Sullivan,

924 F.2d 227, 229 (11th Cir. 1991).

      To be considered for disability benefits under Listing 12.05, a claimant must

at least “(1) have significantly subaverage general intellectual functioning;

(2) have deficits in adaptive behavior; and (3) have manifested deficits in adaptive

behavior before age 22.” Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir.

1997). A valid IQ score need not be conclusive of mental retardation where the IQ

score is inconsistent with the other evidence regarding the claimant’s daily

activities and behavior. See Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir.

1992).

      Harris has not met his burden of proving he satisfies the requirements of

Listing 12.05. See Barron, 924 F.2d at 119. While Harris argues his IQ scores

satisfied Listing 12.05, the ALJ was permitted to rely on evidence of his adaptive

skills to conclude he was not mentally retarded. See Lowery, 979 F.2d at 837.

Evidence shows that both psychologists who administered the WAIS-III

concluded Harris’s intellectual ability fell at, or above, the borderline range.

Moreover, Harris had worked as a prep cook, dishwasher, food server, furniture

deliverer, and truck driver, and he did not have any documented work problems

                                           3
              Case: 12-12729    Date Filed: 01/30/2013   Page: 4 of 4

attributed to his mental impairment. Thus, substantial evidence supports the

ALJ’s finding that Harris’s adaptive skills demonstrated he was not mentally

retarded in spite of a qualifying IQ score. Accordingly, we affirm.

      AFFIRMED.




                                         4